                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    AT NASHVILLE

DAVID EARL MILLER, et al.,                  )
                                            )       CAPITAL CASE
          Plaintiffs,                       )
                                            )
v.                                          )       No. 3:18-cv-01234
                                            )       JUDGE CAMPBELL
TONY PARKER, et al.,                        )
                                            )
          Defendants.                       )

______________________________________________________________________________

        DEFENDANTS’ SUPPLEMENTAL RESPONSE IN OPPOSITION TO
           PLAINTIFFS’ “EMERGENCY MOTION” FOR DISCLOSURE
               OF INFORMATION ON METHOD OF EXECUTION
_____________________________________________________________________________

          On November 21, 2018, Miller filed an “emergency” motion (“Motion”) seeking

“immediate disclosure” of information regarding the method the State of Tennessee will use to

carry out his death sentence on December 6, 2018. Emergency Motion, Doc. No. 31. In it, he

claimed that he needed detailed information from the Defendants about lethal injection and

electrocution in order to make an “informed” decision about his method of execution. Miller also

requested that he be granted a three-day extension of time until November 29, 2018, at 5:00 p.m.

to complete an Affidavit Concerning Execution Method which was presented to his counsel. Id.

at p. 12. This Court directed the Defendants to respond to the motion no later than Friday,

November 23, 2018, Order, Doc. No. 32, and Defendants responded as directed. Response, Doc.

No. 33.

          This morning, Monday, November 26, 2018, undersigned counsel was notified by the

Department that Miller had presented a signed document to officials at Riverbend Maximum

Security Institution on November 23, 2018, which states, “I waive lethal injection and wish to be




     Case 3:18-cv-01234 Document 35 Filed 11/26/18 Page 1 of 3 PageID #: 2027
electrocution [sic].” The document appears to be signed by Miller and is dated November 23,

2018. Copies of the document and cover envelope are attached.

       Miller’s waiver renders moot his request for “immediate disclosure of information”

regarding the method of execution that will be used to carry out his sentence on December 6, 2018,

and his accompanying request for an extension of the deadline to elect his method of execution.

The Motion should thus be denied as moot.


                                                     Respectfully submitted,

                                                     HERBERT H. SLATERY III
                                                     Attorney General and Reporter


                                                      /s/ Scott C. Sutherland
                                                      SCOTT C. SUTHERLAND
                                                      Deputy Attorney General
                                                      B.P.R. No. 29013
                                                      scott.sutherland@ag.tn.gov


                                                      /s/ Rob Mitchell
                                                      ROB MITCHELL
                                                      Assistant Attorney General
                                                      B.P.R. No. 32266
                                                      Law Enforcement and
                                                      Special Prosecutions Div.
                                                      P.O. Box 20207
                                                      Nashville, Tennessee 37202-0207
                                                      Off. (615) 532-7688
                                                      Fax (615) 532-3926
                                                      robert.mitchell@ag.tn.gov




                                                2

   Case 3:18-cv-01234 Document 35 Filed 11/26/18 Page 2 of 3 PageID #: 2028
                               CERTIFICATE OF SERVICE

       I certify that, on the 26th day of November 2018, a copy of the foregoing Supplemental

Response was filed and served by operation of the Court’s ECF/PACER system on the following

counsel for the Plaintiffs: Stephen M. Kissinger, Asst. Federal Community Defender, 800 S. Gay

Street, Suite 2400, Knoxville, TN 37929.



                                                   /s/ Scott C. Sutherland
                                                   SCOTT C. SUTHERLAND
                                                   Deputy Attorney General




                                              3

   Case 3:18-cv-01234 Document 35 Filed 11/26/18 Page 3 of 3 PageID #: 2029
